Citation Nr: 1631069	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for cardiovascular symptoms, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for drug allergies, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chemical sensitivities, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for chronic fatigue syndrome.

11.  Entitlement to service connection for irritable bowel syndrome (IBS).

12.  Entitlement to service connection for a headache disorder.

13.  Entitlement to service connection for erectile dysfunction.

(The issues of entitlement to service connection for an acquired psychiatric disorder and IVDS will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Jessica Vasquez, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, his mother, and his mother-in-law


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to October 1994, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A Transcript of the hearing is of record.

The issues of entitlement to service connection for a skin condition, joint pain, IBS, diabetes, erectile dysfunction, drug allergies, chemical sensitivity, chronic fatigue syndrome/medically undefined chronic multisymptom illness, and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's November 2015 hearing, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for TDIU.

2.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

3.  The evidence of record is against a finding that the Veteran's cardiovascular symptoms are related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for cardiovascular symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at a November 2015 hearing before the Board, the Veteran expressly withdrew his appeal with regard to the issue TDIU prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs, private treatment records, VA treatment records, and SSA records have all been obtained.  The Veteran also testified at a Board hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted or the medical opinion obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez  v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

At the November 2015 Board hearing, the Veteran credibly testified that he was stationed in the Sinai Peninsula in Egypt.  He credibly testified that his duties involved his swimming in the Red Sea as he was a lifeguard at Herb's Beach.  Finally, he credibly testified that he travelled to Saudi Arabia as part of a welfare tour.  As such, the Board finds that the Veteran's active service qualifies as being stationed in Southwest Asia for the purposes of 38 C.F.R. § 3.317.

High Cholesterol

The Veteran testified at his November 2015 hearing that he was diagnosed with high cholesterol seven to eight years earlier.  However, "high cholesterol" is not considered to be a disability for VA purposes.

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id.at 795.

Hyperlipidemia and elevated cholesterol are considered to be laboratory findings and therefore are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record does not suggest the Veteran's elevated cholesterol causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is denied.

Cardiovascular Symptoms

The Veteran filed his service connection claim for cardiovascular symptoms in May 2011, which was denied in the August 2011 rating decision.

The Veteran's STRs do not show any complaints or diagnoses of cardiovascular symptoms.  In November 1992, he had a normal examination of his heart and vascular system.

After his separation from service at a December 1994 VA examination, the Veteran specifically denied having any cardiovascular symptoms.  In June 2010 and June 2011, he had normal examinations of his heart.  In November 2011 and January 2012, he denied having any chest pain.

In March 2012 he complained of left chest pain, and was assessed with muscle pain after increasing his exercise repetitions with an EKG showed no acute changes.  An April 2012 chest x-ray was normal.  In November 2014, he had another normal examination of his heart.  In December 2014, he denied having any chest pain or palpitations.

The Veteran may be competent to state that he experienced "cardiovascular symptoms" in service, as some cardiovascular symptomatology, such as chest pain would be observable.  However, knowing whether a symptom is the result of an the cardiovascular system is a complex medical determination as it involves testing and study of internal processes.  Here, the Veteran's service treatment records did not show complaints of any symptoms that were attributed to his cardiovascular system.

At the hearing, the Veteran testified that he has had high blood pressure for several years.  However, the RO denied service connection for hypertension in August 2011 and the Veteran did not appeal this portion of the rating decision.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the record contains no evidence of any current medical treatment (either single treatment visits or ongoing treatment) for any cardiovascular disability or any complaints of any cardiovascular symptoms.  Moreover, while the Veteran may be competent to report cardiovascular symptoms, such as palpitations, which he has not necessarily done, there is no indication that the Veteran is competent to diagnose a cardiovascular disorder, as he lacks the medical training or qualification either to diagnose a cardiovascular disability or to relate it to any in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, the Board does not believe from a review of the evidence of record that there is support for the conclusion that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by cardiovascular symptoms, as a result of his service in Southwest Asia. As such, the criteria for service connection have not been met, and therefore, the claim is denied. 

Sleep Apnea

In his May 2011 claim, the Veteran asserted that he had sleep apnea related to his active service.  This claim was denied by the August 2011 rating decision.

The Veteran's STRs do not contain any complaints of symptoms in service which appear to have been associated with sleep apnea.  Moreover, sleep apnea was not diagnosed at any of the in-service physical examinations.

Following service, the medical records show that in September 2010 and February 2011, the Veteran had no history of obstructive sleep apnea.  He was not diagnosed with sleep apnea until November 2014, which is approximately 20 years after his separation from service.  This is taken as strong evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  As such, there is no allegation of continuity of symptomatology.  Moreover, his claims file is devoid of any statement from a medical professional even suggesting that any possible sleep apnea might be related to his military service.

Consideration has been given to the Veteran's assertion that his sleep apnea is due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a sleep disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sleep disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing, such as sleep studies, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Veteran's wife testified that she noticed the symptomatology of sleep apnea approximately 15 years before the hearing, which would place the onset of symptomatology more than five years after leaving active duty.

Although the Board readily acknowledges that Veteran and his spouse are competent to report some of the perceived symptoms of sleep apnea, but neither has been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran suggested at his hearing that his sleep apnea might be a secondary condition, but he has not supplied any competent medical evidence relating it to a service connected disability.

As such, the criteria for service connection have not been met, and therefore, the claim is denied. 


ORDER

Entitlement to TDIU is dismissed.

Service connection for high cholesterol is denied.

Service connection for cardiovascular symptoms is denied.

Service connection for sleep apnea is denied.

Service connection for chronic fatigue syndrome is denied.


REMAND

The Veteran contends that he has developed a skin condition as a result of his service in Southwest Asia.  His STRs show that he experienced episodes of rashes on his arms, legs, and chest.  However, at a December 1994 VA examination, his skin was normal.

The Veteran contends that he developed joint pain as a result of his active military service.  His STRs show that he denied having any musculoskeletal symptoms.  However, he started showing left leg symptoms in January 2006.  In September 2011, he attributed his left leg symptoms to an injury in service.

The Veteran contends that he developed IBS as a result of his active military service.  His STRs show that he had complaints of stomach cramps and pain.  He was diagnosed with IBS in January 2006.

The Veteran contends that he developed diabetes as a result of his active military service.  His STRs do not contain any glucose tests.  However, just after his separation from service in December 1994, glucose testing showed he actually had a low level of 60, with a normal range of 70 to 110.

The Veteran contends that he developed headaches as a result of his active military service.  His STRs show that he complained of headaches in October 1990 and October 1992.  In February 2007, he reported having headaches off and on for years.

The Veteran contends that he developed drug allergies and chemical sensitivity as a result of his active military service.  His STRs show that he reported having adverse reactions to serum, drug, or medicine.  In July 1990, he reported an allergy to penicillin.  After his active service in November 1996, he also reported an allergy to sulfa medications.

The Veteran contends that he developed erectile dysfunction as a result of his active military service or as secondary to a service connected disability.  In March 2006, he felt that his erectile dysfunction was due to his pain medications, and in November 2014, he was diagnosed with erectile dysfunction.

The Veteran also believes that he developed Gulf War Syndrome or chronic fatigue syndrome as a result of his military service.  In May 2010, it was noted that the Veteran was experiencing symptomatology that were suggestive of Persian Gulf Syndrome, and it was recommended that he have neurological and dermatological consultations.

Several treatment records document complaints of fatigue, but it is unclear whether the Veteran has been diagnosed with chronic fatigue syndrome or a medically undefined chronic multisymptom illness.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s), to include a Gulf War registry examination.  As noted, the Veteran's active service qualifies as being stationed in Southwest Asia for the purposes of 38 C.F.R. § 3.317.  The examiner should: 

a)  diagnose any current disability or medically undefined chronic multisymptom illness, manifested by symptoms including skin rash, joint pain, IBS, diabetes, headaches, drug allergies, chemical sensitivities, chronic fatigue and/or erectile dysfunction, and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any currently diagnosed disability either began during or was otherwise caused by the Veteran's active service.

b) indicate whether it is at least as likely as not (50 percent or greater) that any diagnosed disability or symptom was caused by a service connected disability or is a symptom of a service connected disability.  Why or why not? 

c)  indicate whether it is at least as likely as not (50 percent or greater) that any diagnosed disability or symptom was aggravated (permanently increased beyond the natural progression of the disability) by a service connected disability.  Why or why not? 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


